Citation Nr: 0831622	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for memory loss, claimed as 
a residual of head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The veteran served on active duty from July 2001 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for memory loss due to head injury.  

In October 2007, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes assisting the veteran in procuring 
service treatment records, relevant treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

At the October 2007 hearing, the veteran testified that he 
suffered three head injuries while he was in Iraq (April 2003 
to April 2004).  He indicated that a 5 ton tailgate fell on 
his head and although he did not lose consciousness, he lost 
the ability to move everything but his eyelids for 
approximately 15 minutes.  A few months later, a banding tool 
fell on his head and it started bleeding, but stopped by the 
time he got to a medic.  He also reported that he got hit 
with a 4x4.  

Service records do not show treatment for the claimed 
injuries, but do document the reported history.  At the time 
of his post-deployment examination, the veteran reported 
being hit in the head twice with heavy metal objects.  He 
reported dizzy spells and headaches ever since and that he 
felt his memory was starting to slip.  Diagnosis was memory 
loss.  He underwent a head CT scan in May 2005, which was 
interpreted as normal.  

The veteran testified he continues to have difficulty 
remembering things.  After discharge, he went to live with 
his Grandfather, J.R., who also testified that the veteran 
has difficulty with memory.  He indicated that he has to 
remind him of things and that the veteran did not have any 
memory problems before he went in service.  The veteran 
indicated that his memory difficulties were causing problems 
with his work and attendance at community college.  He also 
testified that he got so bad at forgetting to pay his bills 
last year that his Mother had to take over.  He reported that 
he had treatment at the VA medical center (VAMC) in Saginaw 
for stress and then saw a therapist for concentration.  He 
indicated they were unable to figure out what was wrong and 
that he is not currently receiving treatment.  The veteran 
thinks he has symptoms of a traumatic brain injury.

On his notice of disagreement and at the hearing, the veteran 
reported treatment at VAMC Saginaw.  On review, it does not 
appear that treatment records were obtained from this 
facility.  These records should be requested.

The Board acknowledges the veteran underwent a VA general 
medical examination in January 2006.  No memory loss was 
found on examination.  Notwithstanding, the veteran reports 
continued memory problems and asserts he has a traumatic 
brain injury.  The veteran's testimony regarding the reported 
head injuries and continued symptoms is accepted as credible.  
As such, the Board finds that additional VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Request records from VAMC Saginaw for 
the period from July 2005 to the 
present.  Any records obtained or 
responses received should be associated 
with the claims folder.

2.	Thereafter, schedule the veteran for an 
appropriate examination to determine 
whether he currently has a disability 
manifested by memory loss.  All 
necessary diagnostic tests, to include 
psychiatric testing, should be 
completed.  The claims file should be 
provided to the examiner for review and 
the examiner should note that it has 
been reviewed.

If the examiner determines the veteran 
has a disability manifested by memory 
loss or other cognitive impairment, 
he/she should render an opinion as to 
whether it is at least as likely as not 
that any current disability is related 
to the reported in-service head 
injuries.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	 Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for memory loss, 
claimed as a residual of head injury.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




